Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 10/13/2021.
Allowable Subject Matter
3. Claim 1 is allowed. 
4. Claims 3-7, 9-21 are allowed as being dependent on the independent claim.
5. The following is an examiner's statement of reasons for allowance: Applicant’s amendments and arguments filed with the office on 10/13/2021 were fully considered and found to be persuasive and overcome the prior art, Geyer (US7994789 A1) cited in the office action dated 07/30/2021. 
The closest prior art of record, Geyer (US7994789 A1) teaches a new dual field search coil for pulse induction metal detectors has multiple coplanar wire coils of different diameters connected in series with the output of a pulse source, overcoming the loss of target size resolution associated with a single coil search loop. Small objects are sensed by an internal small coil and larger objects are sensed by the larger outside coil, and the overall depth of target sensing remains similar to that of a single coil construction. The smaller coil is isolated from the pulse source by the inductance of the larger coil and will ring at a frequency determined by its own parameters. To prevent the smaller coil from ringing, a second damping resistor is connected across the terminals of the smaller coil at the junction of the large and small coils making up the modified search loop.

The cited prior art fails to teach, anticipate or render obvious “A winding of an antenna of a metal detector, the winding comprises multi-turn wire with both ends connected to the metal detector; and at least one resistive component for connecting a first part of the winding to a second part of the winding, wherein the first part or the second part are not both ends of the winding; and wherein the resistive component is configured to damp an internal resonance of the winding with an order greater than 1; and wherein the first part of the winding and the second part of the winding are tightly mutually coupled such that the first part of the winding and the second part of the winding act approximately as a single winding in terms of a fundamental resonance and higher-order resonances” (as recited in the independent claim 1).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858